Matter of Jaden Blessing R. (Quashi G.) (2016 NY Slip Op 06775)





Matter of Jaden Blessing R. (Quashi G.)


2016 NY Slip Op 06775


Decided on October 18, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2016

Friedman, J.P., Andrias, Saxe, Feinman, Kahn, JJ.


1929

[*1]In re Jaden Blessing R., A Dependent Child Under the Age of Eighteen Years, etc.,
andQuashi G., Respondent-Appellant, The Children's Village, Petitioner-Respondent.


Patricia W. Jellen, Eastchester, for appellant.
Law Office of James M. Abramson, PLLC, New York (Dawn M. Orsatti of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Patricia Colella of counsel), attorney for the child.

Order, Family Court, New York County (Clark V. Richardson, J.), entered on or about July 27, 2015, which, to the extent appealed from as limited by the briefs, determined that respondent putative father was not entitled to notice pursuant to Social Services Law § 384-c, and that his consent was not required for the adoption of the subject child, and transferred guardianship and custody of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Respondent did not meet the statutory requirements for notice of the termination of parental rights proceedings (see Social Service Law § 384-c[2]). Nor is his consent required for the adoption of the child, as the record shows that he failed to contribute to the child's financial support in any meaningful way and failed to maintain regular contact with the child or his custodians (see Domestic Relations Law § 111[1][d]; Matter of William R.C., 26 AD3d 229 [1st Dept 2006], lv denied 7 NY3d 714 [2006]). Respondent's incarceration did not absolve him of his parental obligations (see Matter of Jonathan Logan P., 309 AD2d 576 [1st Dept 2003]), and he failed to provide any documentation to support his claims of visitation and financial support.
Respondent's remaining arguments, to the extent preserved for our review, are unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 18, 2016
CLERK